UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7637


TOMMY CARVER,

                  Plaintiff - Appellant,

             v.

BOYD BENNETT; UTILIZATION REVIEW BOARD;          DOCTOR   CAMPBELL;
ROBERT UHREN, M.D.; DAVID R. MITCHELL,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:09-cv-00283-GCM)


Submitted:    November 17, 2009             Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommy Carver, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tommy   Carver     appeals     the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Carver v. Bennett, No. 1:09-cv-00283-GCM (W.D.N.C. Aug.

14, 2009).      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2